Name: Council Regulation (EEC) No 728/83 of 28 March 1983 fixing the flat-rate production aid and the guide price for certain dried fodder products for the period 1 to 24 April 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 83 Official Journal of the European Communities No L 85/5 COUNCIL REGULATION (EEC) No 728/83 of 28 March 1983 fixing the flat-rate production aid and the guide price for certain dried fodder products for the period 1 to 24 April 1983 1983/84 marketing year, which will involve delay in the fixing of these prices ; whereas it is therefore necessary to fix the production aid and the guide price for those dried fodder products, for which the market ­ ing year expires on 31 March 1983 , for the period 1 to 24 April 1983 , HAS ADOPTED THIS REGULATION : Article 1 For the period 1 to 24 April 1983 the flat-rate produc ­ tion aid provided for in Article 3 of Regulation (EEC) No 1117/78 shall be 8,01 ECU per tonne for the products referred to in Article 1 (b) and (c) of the said Regulation . Article 2 For the period 1 to 24 April 1983 the guide price for the products referred to in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 shall be :  for Greece 164,74 ECU per tonne,  for the other Member States 168,81 ECU per tonne . This price refers to a product with :  a moisture content of 11 % ,  a total gross protein content of 18 % of the dry weight. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1433/82 (2), and in particular Articles 3 (3), 4 ( 1 ) and (3) and 5 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament (3), Whereas Article 3 of Regulation (EEC) No 1117/78 stipulates that the level of the fixed production aid for dried fodder must be such as to bring about an im ­ provement in the Community's protein supplies ; Whereas, under Article 4 of the same Regulation, a guide price must be set for certain dried fodder products at a level that is fair to producers ; whereas this price must be set for a standard quality representa ­ tive of the average quality of dried fodder produced in the Community ; Whereas, under Article 5 (2) of Regulation (EEC) No 1117/78 , the supplementary aid provided for in para ­ graph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in ques ­ tion ; whereas, in view of the characteristics of the market in question, the percentage should be set at 100 % for the products referred to in the first indent of Article 1 (b) and Article 1 (c) of Regulation (EEC) No 1117/78 and at 50 % for the products referred to in the second indent of Article 1 (b) of that Regula ­ tion ; Whereas Article 104 of the 1979 Act of Accession laid down the criteria for fixing the flate-rate production aid and guide price applicable in Greece ; Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the Article 3 For the period 1 to 24 April 1983 the percentages to be used to calculate the supplementary aid referred to in Article 5 of Regulation (EEC) No 1 1 17/78 shall be :  100 % for the products referred to in the first indent of Article 1 (b) and Article 1 (c) of Regula ­ tion (EEC) No 1117/78 ,  50 % for the products referred to in the second indent of paragraph (b) of that Article. Article 4 This Regulation shall enter into force on 1 April 1983 . ( ») OJ No L 142, 30 . 5 . 1978 , p. 1 . (2) OJ No L 162, 12. 6. 1982, p. 32 . (3) Opinion delivered on 10 March 1983 (not yet published in the Official Journal). No L 85/6 Official Journal of the European Communities 31 . 3 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 March 1983 . For the Council The President J. ERTL